PER CURIAM.
The above cause came to this court on a notice of appeal from a final decree in which the chancellor held that Section 193.-201, Florida Statutes 1959, F.S.A., was unconstitutional and void.
The final decree was rendered 17 March 1961 and was filed for record the same day and recorded in the Chancery Order Book.
The notice of appeal was filed for record 17 May 1961 and recorded in the Chancery Order Book. So 61 days elapsed from the time the final decree was filed and recorded until the notice of appeal was filed and recorded, that is, 14 days in March, 30 days in April, and 17 days in May. The 16th day of May, the last day on which the notice of appeal could have been filed to give this court jurisdiction, was not a holiday. There was no petition for rehearing.
So the appeal is dismissed ex mero motu.
It is to be regretted that this was not brought to the attention of the court at the outset by a motion to dismiss therefore saving the litigants and attorneys a needless expenditure of time, money and effort.
ROBERTS, C. J., and THOMAS, HOBSON, DREW and THORNAL, JJ., concur.